Citation Nr: 1759195	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to April 1989 and from January 1999 to February 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2015, the Board remanded the claim for additional development.  [The September 2015 Board decision also dismissed appeals seeking a rating in excess of 10 percent for residuals of a stress fracture of the right distal femur and entitlement to a total disability rating based on individual unemployability (TDIU) as the Veteran had withdrawn his appeals in those matters.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the instant claim.

A review of the record found that evidence relevant to the Veteran's claim for service connection for a left knee disability, including a November 2017 VA examination report and updated VA treatment records was received by the Board after the August 2016 supplemental statement of the case (SSOC) was issued and the appeal was recertified and returned to the Board.  November 2017 correspondence requested the Veteran to clarify whether he waived AOJ review of such evidence or wished such evidence to be reviewed by the AOJ in the first instance.  In a November 2017 response, he requested his case be sent back to the AOJ for review of the additional evidence.  Accordingly, a remand is necessary.  

In addition, pursuant to the Board's September 2015 remand, February 2016 correspondence requested the Veteran to identify any private providers of evaluation or treatment he has received for his left knee disability, including Dr. Olajide of Huntington Internal Medicine and Marshall University, and to provide authorizations for VA to obtain any such records.  In March 2016, the Veteran submitted an incomplete authorization form that did not actually identify the providers.  On remand, clarification by the Veteran is necessary, and further development of evidence based on his response may be necessary.  

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that complete records of any private treatment he received for left knee disability, including from Dr. Olajide of Huntington Internal Medicine and Marshall University, are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record complete records of such treatment.  If any private records sought are not received pursuant to AOJ's request, the Veteran should be advised that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. The AOJ should secure for association with the record complete clinical records of all updated VA evaluations and treatment the Veteran has received for his left knee disability from December 2017 to the present.

3. The AOJ should then arrange for any further development suggested by additional evidence received, review the entire record, including the November 2017 VA examination report, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

